                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


NIKKI BOLLINGER GRAE, Individually
                                 )
and on Behalf of All Others Similarly
                                 )
Situated,                        )
                                 )
Plaintiff,                       )
                                 )
v.                               )                          Case No. 3:16-cv-2267
                                 )                          Judge Aleta A. Trauger
CORRECTIONS CORPORATION OF       )
AMERICA, DAMON T. HININGER,      )
DAVID M. GARFINKLE, TODD J.      )
MULLENGER, and HARLEY G. LAPPIN, )
                                 )
Defendants.                      )

                                            ORDER

       For the reasons explained in the accompanying Memorandum, the Motion for

Reconsideration of the January 18, 2019 Order Denying Class Certification filed by

Amalgamated Bank, as Trustee for the LongView Collective Investment Fund, (“Amalgamated”)

(Docket No. 148) is hereby GRANTED. The court’s Order of January 18, 2019 (Docket No.

144) is hereby VACATED and Amalgamated’s Motion to Certify Class (Docket No. 91) is

GRANTED. It is ORDERED that the following class is certified in this case:

       All persons who purchased or otherwise acquired Corrections Corporation of
       America, Inc. (“CCA”) securities between February 27, 2012 and August 17,
       2016, inclusive, and who were damaged thereby. Excluded from the Class are: (a)
       CCA/CoreCivic, its parents, subsidiaries and any other entity owned or controlled
       by CCA/CoreCivic; (b) Damon T. Hininger, Todd J. Mullenger, and Harley G.
       Lappin; (c) all other executive officers and directors of CCA/CoreCivic or any of
       its parents, subsidiaries or other entities owned or controlled by CCA/CoreCivic;
       (d) all immediate family members of the foregoing, including grandparents,
       parents, spouses, siblings, children, grandchildren and steprelations of similar
       degree; and (e) all predecessors and successors in interest or assigns of any of the
       foregoing.




  Case 3:16-cv-02267 Document 166 Filed 03/26/19 Page 1 of 2 PageID #: 4449
The court hereby APPOINTS Amalgamated as class representative and the law firm of Robbins

Geller Rudman & Dowd LLP as Class Counsel.

      It is so ORDERED.

      ENTER this 26th day of March 2019.




                                                      ______________________________
                                                      ALETA A. TRAUGER
                                                      United States District Judge




                                             2

  Case 3:16-cv-02267 Document 166 Filed 03/26/19 Page 2 of 2 PageID #: 4450
